DETAILED ACTION
	This Office action is responsive to the following communication received:
05/11/2022 – application papers received, including Petition to Make Special and Power of Attorney; 
05/17/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the domestic priority data, as set forth in the Application Filing Receipt, mailed 05/18/2022.  The listing of related applications will not be listed here, for brevity.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
In accordance with the guidance set forth in MPEP §809.02(a), and since the species cannot be conveniently identified by distinct figures or examples, the claims are being grouped in accordance with the species to which they are restricted:
Species I:	Claims 1-7;
Species II:	Claims 8-13;
Species III:	Claims 14-20. 
The species are independent or distinct because the claims associated with Species I (noting independent claim 1) require a “means for defining an interior cavity” along with specific locations for each of a first, second and third means for increasing a moment of inertia, while the claims associated with Species II (noting independent claim 8) require a “means for forming an interior cavity” along with specific locations for each of a first, second and third means for increasing the moment of inertia, whereby the specific locations of Species I are claimed distinctly from the specific locations of Species II.  Also, Species I requires that “the third means comprises means for balancing a mass of the means for receiving a shaft” (e.g., claim 2), while Species II requires “a fourth means for balancing a mass of the means for receiving the shaft” (e.g., claims 9 and 10).  Thus, the specific means for increasing a moment of inertia and specific means for balancing a mass of the means for receiving the shaft, when comparing Species I and Species II, appear to be distinct (i.e., exclusive) for each species.  Moreover, the claims associated with Species III (noting independent claim 14) require a “means for providing an interior cavity” along with a plurality of first and second means for increasing a moment of inertia with specific locations for each of the plurality of first and second means, and further including first and second means for injecting a polymer material into the interior cavity, all of which are features limited (i.e., exclusive) to only the claims of Species III.  None of the plurality of first means for increasing a moment of inertia and the plurality of second means for increasing a moment of inertia as well as none of the first and second means for injecting a polymer material into the interior cavity are required by the claims associated with Species I and Species II.  It is further noted that Species III (again, noting independent claim 14) requires that at least one of the second means [sic] for increasing a moment of inertia is responsible for “a means for balancing a mass of the means for receiving the shaft”.  That the “at least one of the second means” (interpreted to be at least one of the plurality of second means) comprises the means for balancing a mass of the means for receiving the shaft is exclusive to Species III. 
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Here, the species or groupings of patentably indistinct species require a different search, including employing different search strategies or queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711